Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In the amendment filed 4/9/21, the size of the text file is required to be in bytes instead of KB or kilobytes (see 37 CFR 1.52(e)(5)).  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MODULATING THE IMMUNE RESPONSE USING A CD30 ANTIBODY

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 7, 9-13, 16, 17, 19-23, 27, 44, 46-48, 50-52, 54-56 and 63-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-8, 17-23, 25-29, 31-33 of copending Application No. 16/362,125 (reference application) in view of Clinical Trail NCT02758717 (https://clinicaltrials.gov/ct2/history/NCT02758717?A=1&B=1&C=merged#StudyPageTop, April 28, 2016). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because both application are drawn to a method of treatment comprising treating cancer by administration of an anti-CD30 antibody conjugated to a drug which is a monometheyl auristatin, and wherein the antibody is AC10 (SEQ ID NO:2 and 10 of 16/362,125 are identical to instant SEQ ID NO:7 and 8) and the spacer is MC-vc-PAB (see copending claim 31 and instant claim 22). Also, the antibody-drug conjugate is brentuximab vedotin (copending claim 32 and instant claim 23). Both applications claim administering a further chemotherapy regimen (AVD or CHP, copending claim 23 and instant 48). Copending application 16/362,125 does not claim an additional therapeutic agent which is an antibody, wherein the cancer is lymphoma or wherein the subject has not been previously treated for lymphoma.
Clinical Trail NCT02758717 teaches treatment of patients with previously untreated Hodgkin lymphoma by administration of brentuximab vedotin and antibody nivolumab (Study Description). It would have been obvious wherein the cancer to be treated with the brentuximab vedotin was Hodgkin lymphoma, and to also include as part of the treatment an additional therapeutic agent, including one which is another antibody. Further, it would have been obvious wherein the subject with Hodgkin lymphoma has not previously been treated. 
This is a provisional nonstatutory double patenting rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9-13, 16, 17, 19-22, 27, 44, 47, 48, 50-52 and 63-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,211,319 B2 (cited in the IDS filed 7/17/20) as evidenced by Younes et al. (Lancet Oncol. 14:1348-1356, 2013).
US 9,211,319 teaches (col. 1, lines 21-44), “Hodgkin lymphoma (HL) is a neoplasm of lymphoid tissue that is defined histopathologically by the presence of the malignant Hodgkin-Reed-Sternberg (HRS) cells. The characteristic surface antigen expressed on HRS cells is CD30. There are an estimated 8,000 new HL cases diagnosed annually in the United States and Canada. Advances in the use of combined chemotherapy and radiotherapy in HL over the past half-century have resulted in a durable remission rate of approximately 70%. However, these multi-agent regimens confer a significant morbidity on patients, including secondary malignancies, cardiac disease, and infertility. Furthermore, approximately 30% of patients presenting with HL will become refractory to initial therapy or will relapse.” It was found that the antibody-drug conjugate cAC10-MC-vc-PAB-MMAE (MMAE refers to monomethyl auristatin E, col. 4, lines 62-63) was effective for treatment of hematologic cancer in a subject, including Hodgkin lymphoma, with the conjugate binding CD30-expressing cancer (col. 14, lines 56-66). It is taught that treatment is, for example, of subjects just diagnosed with Hodgkin lymphoma, and therefore not previously treated (col. 15, lines 9-15). Also, treatment of a subject previously treated with a prior anti-cancer therapy, but who has a reoccurrence or further progression of disease (col. 15, lines 16-30).  The subject may also be administered with one or more additional therapeutics, including, for example, ABVD (col. 15, lines 36-37). SEQ ID NO:2 and 10 (TABLE 1) are the same as instant SEQ ID NO:7 and 8.
Younes et al. teaches that ABVD regimen combines doxorubincin, bleomycin, vinblastine and dacarbazine, differing from AVD by the inclusion of bleomycin (p. 1348, second paragraph “Methods”). Therefore, ABVD consists essentially of AVD. Younes et al. is not required for anticipation, but merely provides the definition of ABVD and AVD. Because US 9,211,319 reduces CD30-expressing cells, the method inherently decreases the ratio of CD30-expressing cells, including CD30+ Treg cells, relative to non-CD30+ cells, such as CD4+ T cells.


Claim(s) 1-4, 6, 7, 9-13, 16-21, 44, 46, 47, 50-52 and 54-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050123536 A1 (cited in the IDS filed 7/17/20).
US 20050123536 teaches monoclonal antibody AC10 and a cleavable drug conjugated to the antibody in the form of AC10-valine-citrulline-MMAE (AC10-val-citMMAE or AC10-vcMMAE or cAC10-vcMMAE; [0044]).  Also taught is a method of treating an immunological disorder which is not cancer, comprising administering the antibody-drug conjugate and a pharmaceutically acceptable carrier ([0046]). The antibody leads to elimination or attenuation of CD30+ lymphocytes ([0022] and Fig. 23), which necessarily means that amount of CD30+ Tcells is decreased after administration. The conjugate can be administered with other therapeutic agents, including the list set forth in [0358], which includes CCNU, tenoposide, vincristine, vinblastine and dacarbazine. Alternatively, a glucocorticoid such as prednisone may also be administered ([00361]). Agents such as antibodies that target other receptors can be coadministered ([0376]).  It was found that naïve T lymphocytes were less sensitive to the antibody-drug conjugate than CD30-expressing memory T cells, which included CD4+ and CD8+ cells ([0456]-[0457]).  CD30 is found on Reed-Sternberg cells in Hodgkin’s disease ([0006]).  SEQ ID NO:2 and 10 (TABLE 1) are the same as instant SEQ ID NO:7 and 8.


Claim(s) 1-4, 6, 7, 9-13, 16-21, 23, 27, 44, 47, 48, 50-52 and 63-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Younes et al. (Lancet Oncol. 14:1348-1356, 2013) and as evidenced by Ansell et al., Blood, 124(22):3197-3200,2014).
Younes et al. teach treatment of newly diagnosed Hodgkin’s lymphoma with bretuximab vedotin combined with AVD chemotherapy regimen (p. 1356, second paragraph).  It is taught that brentuximab vedotin is a CD30-targeted chimeric monoclonal antibody covalently linked via a protease-cleavable linker to monomethyl auristatin E (MMAE) (p. 1349, col. 1, second paragraph).
Because brentuximab vedotin reduces CD30-expressing cells, the method inherently decreases the ratio of CD30-expressing cells, including CD30+ Treg cells relative to less-CD30-expressing cells, such as CD8+ T cells.
Ansell et al. states (p. 3198, col. 1, end of first full paragraph) that, “The drug load of cAC10-vcMMAE was then modified from a ratio of 8:1 to a ratio of 4:1, and the agent was named brentuximab vedotin for use in clinical trials.” Ansell et al. is not necessary for anticipation, but provided only to show that the antibody portion cAC10 and the linker is the same as bretuxmiab.


Claim(s) 1-4, 6, 7, 9-13, 16-21, 23, 27, 44, 47, 48, 50-52 and 63-67 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrera et al. (Am. Soc. Hematol. Abst No. 1105, Dec. 2016, cited in the IDS filed 7/17/20) as evidenced by Ansell et al., Blood, 124(22):3197-3200, 2014).
Herrera et al. teach a Phase I/II clinical trial in which patients with Hodgkin lymphoma were administered brentuximab vedotin (BV) with anti-PD-1 antibody nivolumab (Nivo, see “Rational” section). It is taught that a high percentage of T regulatory cells express CD30+ before treatment, but other CD4+ and CD8+ T cells do not (“Peripheral Blood Immunophenotyping: Baseline CD30 expression in T cell subsets”). It was found that BV either had no effect or increased CD4+ or CD8+ cells, but decreased Tregs ((“Peripheral Blood Immunophenotyping:Effects of BV and Nivo on CD4+ T cells” and -“ Effects of BV and Nivo on CD8+ T cells”).
Ansell et al. states (p. 3198, col. 1, end of first full paragraph) that, “The drug load of cAC10-vcMMAE was then modified from a ratio of 8:1 to a ratio of 4:1, and the agent was named brentuximab vedotin for use in clinical trials.” Ansell et al. is not necessary for anticipation, but provided only to show that the antibody portion cAC10 is the same as bretuxmiab.

Examiner’s Comment
Because it was known that anti-CD30 antibody-drug conjugate brentuximab vedotin (previously known as cAC10-vcMMAE, Ansell et al., Blood, 124(22):3197-3200, p. 3198, col. 1, end of first full paragraph) targets and decreases number or activity of CD30-expressing cells, these conjugates necessarily decrease the activity of CD30+ Treg cells, decrease the number of CD30+ Treg cells, decrease the number of CD30+ Treg cells relative to the number of CD4+ T cells, decrease the activity and function of CD30+ Treg cells, increase the ratio of CD8+ T cells to CD30+ Treg cells, and increase the ratio of CD8+ T cells to CD30+ Treg cells relative to the ratio of the cells prior to administration of the antibody-drug conjugate.  The specification defines “regulatory T cell function” as “any biological function of a Treg that results in reduction in CD4, CD25 or CD8+ T cell proliferation of reduction in an effector T cell-mediated immune response” ([0102]).  The specification shows that brentuximab vedotin impaired Treg cell activity in vitro and enhanced depletion of inducible Tregs. It also removed repression of CD8+ T cell proliferation and caused a dose-dependent reduction in CD30 T reg cells (Fig. 1A-3A).  It increased CD8+ T cell ratio to Tregs (Fig. 4A). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 195 USPQ 430, 433 (CCPA 1977).  The prior art taught the claimed methods.  The methods would inherently have had the recited effects on T cells.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clinical Trail NCT01716806(v34) (https://clinicaltrials.gov/ct2/history/NCT01716806?V_34=View#StudyPageTop, May 15, 2015) teaches a clinical trial for treatment of patients with newly diagnosed, i.e., previously untreated, Hodgkin lymphoma by administration of brentuximab verdotin alone (Part A) or with dacarbazine (Part B) (see Study Identification and Study Description). This reference is cumulative with those relied upon above under 35 USC 102(a)(1).
Clinical Trail NCT03233347(v1) (https://clinicaltrials.gov/ct2/history/NCT03233347?V_1=View#StudyPageTop, 26 Jul 2017) teaches a Phase II clinical trial for treatment of patients with previously untreated Hodgkin lymphoma by administration of brentuximab verdotin and nivolumab with ADV (doxorubicin, vinblastine, dacarbazine) (see Study Identification and Study Description). This reference is cumulative with those relied upon above under 35 USC 102(a)(1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 3, 2021